JPMORGAN FUNDS JPMORGAN Value Opportunities Fund, Inc. STATEMENT OF ADDITIONAL INFORMATION NOVEMBER 1, 2007 1101 Vermont Avenue, NW Washington, DC 20005 (202) 842-5665 (800)972-9274 This Statement of Additional Information (“SAI”), which is not a prospectus, supplements and should be read in conjunction with the Fund’s Prospectuseses dated November 1, 2007 (the “Prospectuses”), as each may be revised from time to time.Additionally, this SAI incorporates by reference the Fund’s Annual Report dated June 30, 2007.The Fund's prospectuses, Annual Report and Semi-Annual Report are available without charge upon request by contacting the Secretary of the Fund at the above-noted address and phone number.The Prospectuses and the Financial Statements, including the Independent Registered Public Accountants’ Reports, are availablewithout charge upon request by contacting JPMorgan Distribution Services, Inc. (“JPMDS”), the Fund’s distributor at 1111 Polaris Parkway, Columbus, OH 43240. For more information about the Fund or the Financial Statements, simply write or call: JPMorgan Funds Services P.O. Box 8528 Boston, MA02266-8528 1-800-480-4111 JPMorgan Distribution Services, Inc. Distributor Washington Management Corporation Business Manager J.P. Morgan Investment Management Inc. Adviser SAI-VO-1107 TABLE OF CONTENTS &ltR> General Information 3 Investment Strategies and Policies 3 Investment Restrictions 24 Management of the Fund 27 Director Compensation and Fund Ownership 28 Fund Officers 29 Codes of Ethics 29 Proxy Voting Procedures andGuidelines 30 Portfolio Holdings Disclosure 30 Investment Advisory and Other Services 32 Distributor 36 Distribution Plans 37 Custodian and Transfer Agent 39 Shareholder Servicing 39 Expenses 40 Financial Intermediaries 41 Additional Compensation to Financial Intermediaries 41 Independent Registered Public Accounting Firm 42 Purchases, Redemptions and Exchanges 42 Dividends and Distributions 45 Net Asset Value 45 Portfolio Transactions 46 Description of Shares, Voting Rights and Liabilities 49 Distributions and Tax Matters 49 Additional Information 59 Financial Statements 61 GENERAL INFORMATION JPMorgan Value Opportunities Fund, Inc. (the "Fund") is a diversified, open-end management investment company that seeks long-term capital appreciation. The Fund was organized as a Maryland corporation on May 24, 1985.On December 31, 2001, the Fund changed its name, investment objective, certain investment policies and restrictions, as well as its investment adviser.Prior to that time, the Fund operated as The Growth Fund of Washington.The Fund offers four classes ofshares: Class A,Class B, Class C and Institutional Class. Washington Management Corporation, a wholly-owned subsidiary of The Johnston-Lemon Group, Incorporated ("JLG"), is the Fund's business manager (“Washington Management” or the “Business Manager”).J.P. Morgan Investment Management Inc. (“JPMIM” or the “Adviser”), an indirect, wholly-owned subsidiary of J.P. Morgan Chase & Co. (“JPMorgan Chase”), is the Fund's investment adviser.JPMIM became the Fund’s investment adviser on December 31, 2001.JPMorgan Distribution Services, Inc., a wholly-owned subsidiary of JPMorgan Chase, is the distributor (“JPMDS” orthe “Distributor”) of the Fund's shares. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, JPMorgan Chase Bank, N.A., (“JPMorgan Chase Bank”), an affiliate of the Adviser, or any other bank.Shares of the Fund are not federally insured or guaranteed by the Federal Deposit Insurance Corporation, The Federal Reserve Board, or any other government agency.An investment in the Fund is subject to risk that may cause the value of the investment to fluctuate, and when the investment is redeemed, the value may be higher or lower that the amount originally invested by the investor. INVESTMENT STRATEGIES AND POLICIES Bank Obligations.Bank obligations consist of bankers’ acceptances, certificates of deposit, and time deposits. Bankers’ acceptances are negotiable drafts or bills of exchange typically drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning, in effect, that the bank unconditionally agrees to pay the face value of the instrument on maturity. Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank or a savings and loan association for a definite period of time and earning a specified return.Certificates of deposit may also include those issued by foreign banks outside the United States (“U.S.”) with total assets at the time of purchase in excess of the equivalent of $1 billion. Such certificates of deposit include Eurodollar and Yankee certificates of deposits. Eurodollar certificates of deposit are U.S. dollar-denominated certificates of deposit issued by branches of foreign and domestic banks located outside the U.S. Yankee certificates of deposit are certificates of deposit issued by a U.S. branch of a foreign bank denominated in U.S. dollars and held in the U.S. The Fund may also invest in obligations (including banker’s acceptances and certificates of deposit) denominated in foreign currencies (see “Foreign Investments” herein). Time deposits are interest-bearing non-negotiable deposits at a bank or a savings and loan association that have a specific maturity date. A time deposit earns a specific rate of interest over a definite period of time. Time deposits cannot be traded on the secondary market and those exceeding seven days and with a withdrawal penalty are considered to be illiquid. Time deposits will be maintained only at banks or savings and loan associations from which the Fund could purchase certificates of deposit. The Fund will not invest in obligations for which the Fund's Adviser, or any of its affiliated persons, is the ultimate obligor or accepting bank, provided, however, that the Fund maintains demand deposits at its affiliated custodian, JPMorgan Chase Bank. Commercial Paper.Commercial paper is defined as short-term obligations with maturities from 1 to 270 days issued by banks or bank holding companies, corporations and finance companies. Although commercial paper is generally unsecured, the Fund may also purchase secured commercial paper. In the event of a default of an issuer of secured commercial paper, the Fund may hold the securities and other investments that were pledged as collateral even if it does not invest in such securities or investments. In such a case, the Fund would take steps to dispose of such securities or investments in a commercially reasonable manner. Commercial paper includes master demand obligations. See "Variable and Floating Rate Instruments" below. The Fund may also invest in Canadian commercial paper which is commercial paper issued by a Canadian corporation or a Canadian counterpart of a U.S. corporation and in Europaper, which is U.S. dollar denominated commercial paper of a foreign issuer. See “Risk Factors of Foreign Investments” below. Convertible Securities.Subject to the Fund's investment restrictions, objective and strategy, the Fund may invest in convertible securities. Convertible securities include any debt securities or preferred stock which may be converted into common stock or which carry the right to purchase common stock. Generally, convertible securities entitle the holder to exchange the securities for a specified number of shares of common stock, usually of the same company, at specified prices within a certain period of time. The terms of any convertible security determine its ranking in a company’s capital structure. In the case of subordinated convertible debentures, the holders’ claims on assets and earnings are subordinated to the claims of other creditors, and are senior to the claims of preferred and common shareholders. In the case of convertible preferred stock, the holders’ claims on assets and earnings are subordinated to the claims of all creditors and are senior to the claims of common shareholders. Convertible securities have characteristics similar to both debt and equity securities. Due to the conversion feature, the market value of convertible securities tends to move together with the market value of the underlying common stock. As a result, selection of convertible securities, to a great extent, is based on the potential for capital appreciation that may exist in the underlying stock. The value of convertible securities is also affected by prevailing interest rates, the credit quality of the issuer, and any call provisions. In some cases, the issuer may cause a convertible security to convert to common stock. In other situations, it may be advantageous for the Fund to cause the conversion of convertible securities to common stock. If a convertible security converts to common stock, the Fund may hold such common stock in its portfolio even if it does not ordinarily invest in common stock. Equity Securities, Warrants and Rights Common Stock. Common stock represents a share of ownership in a company and usually carries voting rights and may earn dividends. Unlike preferred stock, common stock dividends are not fixed but are declared at the discretion of the issuer’s board of directors. Common stock occupies the most junior position in a company's capital structure.As with all equity securities, the price of common stock fluctuates based on changes in a company's financial condition and on overall market and economic conditions. Common Stock Warrants and Rights. Common stock warrants entitle the holder to buy common stock from the issuer of the warrant at a specific price (the “strike price”) for a specific period of time. The market price of warrants may be substantially lower than the current market price of the underlying common stock, yet warrants are subject to similar price fluctuations. As a result, warrants may be more volatile investments than the underlying common stock. If a warrant is exercised, the Fund may hold common stock in its portfolio even if it does not ordinarily invest in common stock. Rights are similar to warrants but normally have a shorter duration and are typically distributed directly by the issuers to existing shareholders, while warrants are typically attached to new debt or preferred stock issuances. Warrants and rights generally do not entitle the holder to dividends or voting rights with respect to the underlying common stock and do not represent any rights in the assets of the issuer company. Warrants and rights will expire if not exercised on or prior to the expiration date. Preferred Stock. Preferred stock is a class of stock that generally pays dividends at a specified rate and has preference over common stock in the payment of dividends and liquidation. Preferred stock generally does not carry voting rights. As with all equity securities, the price of preferred stock fluctuates based on changes in a company’s financial condition and on overall market and economic conditions. Risks Associated with Initial Public Offerings (IPOs).
